                IN THE UNITED STATES DISTzuCT COURT                               *'-?S'?g:''H
            FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                         ASHEVILLE DIVISION                                          ocl 23 2020
                                                                                  usrls-rItcJocro,uu.El
                           DOCKET NO. 1 :20-CR-00075

LTNITED STATES OF AMERICA                    )
                                             )     CONSENT ORDER Ar{D
v.                                           )   JUDGMENT OF FORFEITURE
                                             )
ASA SHAQUILLE HOLLOWAY                       )



       WHEREAS, the defendant, ASA SHAQUILLE HOLLOWAY, has entered
into a plea agreement (incorporated by reference herein) with the United States and
has voluntarily pleaded guilty pursuant to Fed. R. Crim. P. 1 1 to one or more criminal
offenses under which forfeiture may be ordered;

       WFIEREAS, the defendant and the United States stipulate and agree that the
property described below constitutes property derived from or traceable to proceeds
of the defendant's offense(s) herein; property involved in the offenses, or any
property traceable to such property; and/or property used in any manner to facilitate
the commission of such offense(s); or substitute property as defured by 2l U.S.C. $
853(p) and Fed. R. Crim. P.32.2(e); and is therefore subject to forfeiture pursuant
to 18 U.S.C. $ 924(d) and28 U.S.C. S 2461(c), provided, however, that such
forfeiture is subject to any and all third party claims and interests, pending frnal
adjudication herein; the defendant waives his interest, if any, in the property and
agrees to the forfeiture of such interest;

       WFffi,REAS, the defendant herein waives the requirements of Fed. R. Crim.
P.32.2 regarding notice of the forfeiture in the charging instrument, announcement
of the forfeiture at sentencing, and incorporation of the forfeiture in the judgment
against defendant;

      wIfiREAS, pursuant        to Fed. R. crim. P .32.2(b)( I ) & (cX2), the courr furds
that there is the requisite nexus between the property and the offense(s) to which the
defendant has pleaded guilty;




     Case 1:20-cr-00075-MR-WCM Document 18 Filed 10/23/20 Page 1 of 3
       WHEREAS, the defendant withdraws any claim previously submitted in
response to an administrative forfeiture or civil forfeiture proceeding conceming any
of the property described below. If the defendant has not previously submitted such
a claim, the defendant hereby waives all right to do so. If any administrative
forfeiture or civil forfeiture proceeding concerning any of the property described
below has previously been stayed, the defendant hereby consents to a liflting of the
stay and consents to forfeiture;

       WHEREAS, the undersigred United States Magistrate Judge is authorized to
enter this Orderby the previous Order of this CourtNo. 3:05MC302-C (September
8, 2005);

     NOW, THEREFORE,IT IS HEREBY ORDERED THAT the following
property is forfeitedto the United States:

           o   Glock 21, .45 caliber handgun, serial number UTT334, with one
               standard magazine and one extended capacify magazine; and
           .   Appro ximately twenty-fou r (24) ro unds of .45 caliber amm unition.

      The United States Marshal and/or other property custodian for                  the
investigative agency is authorized to take possession and maintain custody of the
above-described tangible property.

      If and to the extent required by Fed. R. Crim. P.32.2(b)(6),2l U.S.C. $
853(n), and/or other applicable law, the United States shall publish notice and
provide direct written notice of this forfeiture.

       As to any firearms andlor ammunition listed above and/or in the charging
instrument, defendant consents to disposal by federal, state, or local law enforcement
authorities upon such legal process as they, in their sole discretion, deem to be
legally sufficient, and waives any and all right to further notice of such process or
such destruction.

      Any person, other than the defendant, asserting any legal interest in          the
property may, within thirty days of the publication of notice or the receipt of notice,
whichever is earlier, petition the court for a hearing to adjudicate the validity of the
alleged interest.

                                           2




     Case 1:20-cr-00075-MR-WCM Document 18 Filed 10/23/20 Page 2 of 3
      Pursuant to Fed. R. Crim. P. 32.2(b)(3), uponentry ofthis Order of Forfeiture,
the United States Attomey's Office is authorized to conduct any discovery needed
to identifr, locate or dispose of the property, including depositions, interrogatories,
requests for production of documents and to issue subpoenas, pursuant to Fed. R
Civ. P.45.

        Following the Court's disposition of all timely petitions filed, a frral order of
forfeiture shall be entered, as provided by Fed. R. Crim. P.32.2(c)(2).If no third
party files a timely petition, this order shall becomethe f,ural orderandjudgment of
forfeiture, as provided by Fed. R. Crim. P.32.2(c)(2), andthe United States shall
have clear title to the property and shall dispose of the property according to law.
Pursuant to Fed. R. Crim. P. 32.2(b)(4)(A), the defendant consents that this order
shall be fmal as to defendant upon filing.

SO AGREED:




    ATHAND. LETZRING
          United States Attornev



 Aa  k*o|r   (
  SHAQUILLEHOLLOWAY
ASA
Defendant




EMILYM. JONES
Attornev for Defendant
                                            Sigred:   O.lrL"- 4oro

                                            w.c           ON          ALF
                                            United States              Judge
                                            Westem District o


                                           3




    Case 1:20-cr-00075-MR-WCM Document 18 Filed 10/23/20 Page 3 of 3
